Per Curiam.
This is an appeal from an order fixing the compensation of a receiver. The only question presented is the compensation for receiver’s and attorney’s fees on final settlement of the receivership. The receiver was his own attorney. He appeals from the order.
The appellant demanded $10,000. The trial court allowed $3,600. The gross receipts of the receivership from all sources amounted to $14,779.68. The evidence of witnesses to the value of the services performed was conflicting. After reading the record, we conclude that the allowance made was liberal and should not be disturbed.
The judgment is therefore affirmed.